People v Saenger (2022 NY Slip Op 01049)





People v Saenger


2022 NY Slip Op 01049


Decided on February 16, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 16, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ANGELA G. IANNACCI, J.P.
REINALDO E. RIVERA
JOSEPH J. MALTESE
WILLIAM G. FORD, JJ.


2018-03768
 (Ind. No. 1281/16)

[*1]The People of the State of New York, respondent,
vMichael Saenger, appellant.


Patricia Pazner, New York, NY (Jenna Hymowitz and Tammy Linn of counsel), for appellant.
Melinda Katz, District Attorney, Kew Gardens, NY (Johnnette Traill, Ellen C. Abbot and Aharon Diaz of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Stephanie Zaro, J.), rendered March 9, 2018, convicting him of criminal contempt in the first degree, aggravated family offense, and criminal contempt in the second degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is modified, on the law, by vacating the conviction of criminal contempt in the second degree and the sentence imposed thereon, and dismissing that count of the indictment; as so modified, the judgment is affirmed.
As the People correctly concede, the defendant's conviction of criminal contempt in the second degree must be vacated since that count is a lesser included offense of the crime of criminal contempt in the first degree (Penal Law §§ 215.50[3], 215.51[c]; see People v Mingo, 66 AD3d 1043, 1045).
The defendant's remaining contentions are unpreserved for appellate review and we decline to reach them in the exercise of our interest of justice jurisdiction.
IANNACCI, J.P., RIVERA, MALTESE and FORD, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court